DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Claims 1 and 5-7 have been amended.  Claims 1, 4-7, 18 and 19 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the flame retardant to comprising a metal salt of phosphinic acid; however, upon further consideration, a new ground(s) of rejection is applied below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/173175 in view of WO 2007/010318, as evidenced by US 20160379615.

WO ‘175 teaches that the photovoltaic module comprising the polymer composition as a laminated layer of a multilayer element (p. 17, ll. 15-18) or coextruded layer of a multilayer element (p. 17, ll. 20-24), teaching that the multilayer elements can comprise adhesive layers, where the adhesive layer may comprise the composition blended with additional components, such as polar components (p. 18, ll. 21-29).  Therefore, by removing the maleic anhydride grafted polypropylene (polar components) from the adhesive, the composition could be used as an injection molded backsheet. 
WO ‘175 exemplifies preparing an adhesive layer comprising 84.75 wt% of the heterophasic propylene copolymer “Inv. 2”, 5 wt% of a maleic anhydride grafted polypropylene, 10 wt% of a titanium dioxide masterbatch, 0.1 wt% UV stabilizer and 0.15 wt% phenolic antioxidant (p. 27, ll. 5-15).  Replacing the maleic anhydride grafted polypropylene with additional heterophasic propylene prima facie obvious, as suggested by the teachings of WO ‘175 described above.
WO ‘175 teaches the inclusion of additives, which includes flame retardants, in an amount of 10-70 wt%; however, only teaches suitable flame retardants to include ammonium polyphosphate and magnesium hydroxide.
WO ‘318 teaches that while magnesium hydroxide is a known flame retardant for polypropylene resin compositions, a level of at least 50 wt% is required to render the composition flame retardant, leading to bad processability and deteriorated mechanical properties (p. 1, ll. 19-22).  WO ‘318 teaches that the use of halogenated organic products are known to be very effective, but they cause corrosion of the equipment used in processing and develop toxic fumes in case of fire (p. 1, l. 23 to p. 2, l. 4).  WO ‘318 also teaches that the use of intumescent systems are known, as well as ammonium phosphates; however, the additivation level is normally in the range of 25-35 wt% and therefore the mechanical properties, weather resistance and aesthetic properties are not satisfactory (p. 2, ll. 5-25).
WO ‘318 teaches flame retardant thermoplastic molding compositions comprising (A) 65-99.5 wt% polypropylene polymers, (B) 0.1-35 wt% of a synergistic mixture of an hypophosphorous acid metal salt, specifically aluminum or calcium hypophosphite, and an halogenated organic compounds; (C) 0.5-10 wt% of a plurality of additives comprising processing aids, heat and process stabilizers, UV stabilizers, antidripping agents, pigments, mould release agents, nucleating agents; and (D) 0-50 wt% of inorganic filler (p. 4, ll. 9-23).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 0.1-35 wt% of a flame retardant comprising a combination of aluminum hypophosphite and a halogenated organic compound, as WO ‘318 teaches that this combination is suitable for providing flame retardancy for unfilled polypropylene compositions, while maintaining the desired mechanical properties and weather resistance, which would be desirable in a molded article used for preparing photovoltaic module.
Adding 10 wt% aluminum hypophosphite and an organic halogen compound as taught by WO ‘318 to the polypropylene composition of WO ‘175 is prima facie obvious, and suggests a composition comprising the following:
79.75 wt% heterophasic propylene copolymer, which meets applicants’ (i);
10 wt% flame retardant comprising aluminum hypophosphite and an organic halogenated compound, which meets applicants’ (ii), as this is known in the art as an inorganic phosphorus compound;
10 wt% titanium dioxide masterbatch, which meet applicants’ (v); and
0.1 wt% UV stabilizer and 0.15 wt% phenolic antioxidant, which meet applicants’ (iii).

The composition does not contain any other components and therefore meets the claimed language “consists of”.
WO ‘175 in view of WO ‘318 is prima facie obvious over instant claims 1, 5, 7 and 18.
As to claim 4, WO ‘175 exemplifies the heterophasic propylene copolymer as having the following properties (p. 26):

    PNG
    media_image1.png
    233
    335
    media_image1.png
    Greyscale

As to claim 19, WO ‘175 exemplifies preparing a laminated PV module based on Glass/EVA encapsulant/Inventive PP backsheet (p. 29 and Figure 1), suggesting a photovoltaic module comprising a protective top layer element of glass, a photovoltaic element encapsulated in an outer and inner EVA encapsulant film, and a backsheet layer element comprising adhesive layers.

Claims 1, 4-7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonekamp (WO 2015/199925) in view of Roth (WO 2009/080554), as evidenced Dow (INSPIRE 114, DOW, 2007, 2 pages).
Bonekamp teaches a polyolefin photovoltaic backsheet comprising a polypropylene layer stabilized with (A) at least one hindered amine with 2,2,6,6-tetralkylpiperidine (B) a thioester, and optionally, (C) at least one hindered hydroxybenzoate and/or (D) an ortho hydroxyl triazine compound, where one of the layers of the PV backsheet can comprise at least one of (1) a non-halogenated organic or inorganic compound, (2) a halogenated, nonphosphorus organic compound, (3) a halogenated phosphorus compound, or (4) an anti-drip agent, teaching that these PV backsheets exhibit a low flame spread index of <100 and good weatherability while providing the required long term heat aging performance necessary for a successful PV module (pp. 3-4, [0011]).  
Bonekamp specifically teaches a backsheet comprising layers A, B and C, where a bottom layer C of the backsheet as comprising a polyolefin, specifically listed to include INSPIRE D114 which is a branched impact copolymer polypropylene with a MFR of 0.5 dg/min (230ºC/2.16 kg) and a melting point of 164ºC ([0036]), and a Vicat Softening point of 152ºC, as evidenced by Dow, which may comprise an impact modifier, such as ethylene octane plastomers in an amount of most preferably 8-30 wt% (p. 11, [0037]), which meets applicants’ (iv), where the HALS is present in an amount of 0.5-3 wt%, the hydroxybenzoate is present in an amount of 0-1.5 wt%, the ortho-hydroxy triazine is present in an amount of 0-0.3 wt% and the thioester is present in an amount of 0.1-0.8 wt% (p. 
Bonekamp teaches specific non-halogenated organic compounds, specific halogenated, nonphosphorus organic compounds and specific halogenated phosphorus compound (p. 30, [0098]-[0101]); however, does not teach specific examples of non-halogenated inorganic compounds.
Roth teaches flame retarding polymeric substrates by adding a small but efficient amount of synergistic mixture of 0.02-1 wt% of (b) at least one sterically hindered N-alkoxyamine (NOR), 0.1-9 wt% of (c) at least a metal salt of hypophosphorus (phosphinic) acid and 0.1-9 wt% of (d) at least one organo-halogen flame retardant (Abstract and p. 37, ll. 10-15), teaching the polymeric substrate as including an elastomer modified polyolefins (TPOs), preferably polypropylenes (p. 7, ll. 24-26), where TPOs are also known in the art as heterophasic polymers.  Roth teaches the N-alkoxyamines component (b) to include NOR 371 and NOR 116 (pp. 34-35), the metal salt of hypophosphorus acid to include that of aluminum salt (pp. 35-36), and the preferred halogenated flame retardants to include decabromodiphenyl ether, brominated diphenylethane, etc. (p. 37, ll. 5-9).  Roth shows that the inclusion of the aluminum hypophosphite to a combination of NOR and decabromodiphenyloxide can significantly decrease the total burning time of polypropylene composition and increase the UL 94 rating from V2 to V0 (Compare Comp. 7, Comp. 8 and Inv. 2 of Table 2, pp. 52-53), teaching that the combination of components (b)-(d) 
	Note Bonekamp also specifically lists the at least one hindered amine with 2,2,6,6-tetralkylpiperidine to include NOR 371 and NOR 116 (p. 28, [0091]) and the halogenated compounds to include decabromodiphenyl oxide, brominated diphenylethane, ethylene-bis(tetrabromophthalimide) etc. (p. 30, [00100]-[00101]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of aluminum hypophosphite and a brominated flame retardant, such as decabromodiphenyl oxide, as the flame retardant in combination with the stabilizers of Bonekamp, as Bonekamp teaches that non-halogenated inorganic compounds and halogenated, non-phosphorus compounds can be used as the flame retardant and Roth teaches that they can be used in combination with NOR HALS compounds to provide synergistic flame retardancy to polypropylene substrates. 
The ranges of each component taught by Bonekamp overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of prima facie obviousness.
Note, while the examiner recognizes that the claimed polypropylene composition is claims to “consists of”, applicants claim “a flame retardant product comprising a metal salt of phosphinic acid”, suggesting that additional flame retardants can be present, so long as at least the metal salt of phosphinic acid is present.
	Bonekamp in view of Roth is prima facie obvious over instant claims 1, 4, 5-7 and 18.
As to claim 19, Bonekamp teaches the photovoltaic module as comprising a top layer or coversheet, a top encapsulating layer, a PV cell, a second encapsulating layer, and a back layer (pp. 38-39).

Response to Arguments
Applicant’s arguments with respect to the instant invention have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768